Case 2:14-cv-00911-JRG Document 687 Filed 10/29/20 Page 1 of 3 PageID #: 29188




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


CORE WIRELESS LICENSING, S.A.R.L.,

               Plaintiff,

       v.                                              No. 2:14-cv-00911-JRG-RSP

LG ELECTRONICS, INC. and
LG ELECTRONICS U.S.A., INC.,

               Defendants.



                                 JOINT MOTION TO DISMISS

       WHEREAS, Plaintiff Core Wireless Licensing S.à r.l. (“Plaintiff”) and Defendants LG

Electronics, Inc. and LG Electronics U.S.A, Inc. (“LG”) have resolved Plaintiff’s claims for

relief against LG and LG’s counterclaims for relief against Plaintiff asserted in this case.

       NOW, THEREFORE, Plaintiff and LG, through their attorneys of record, request this

Court to dismiss Plaintiff’s claims for relief against LG with prejudice and LG’s claims, defenses

or counterclaims for relief against Plaintiff with prejudice, and with all attorneys’ fees, costs of

court and expenses borne by the party incurring same.

 Date: October 29, 2020                            Respectfully submitted,

 By: /s/ Marc A. Fenster                           By: /s/ Nathaniel C. Love

 Marc A. Fenster                                   Melissa R. Smith
 Reza Mirzaie                                      State Bar No. 24001351
 RUSS AUGUST & KABAT                               GILLAM & SMITH, L.L.P.
 12424 Wilshire Blvd 12th Floor                    303 S. Washington Ave.
 Los Angeles, CA 90025                             Marshall, Texas 75670
 Telephone: (310) 826-7474                         Telephone: (903) 934-8450
 Facsimile: (310) 826-6991                         Facsimile: (903) 934-9257
 Email: mafenster@raklaw.com                       Email: melissa@gillamsmithlaw.com
Case 2:14-cv-00911-JRG Document 687 Filed 10/29/20 Page 2 of 3 PageID #: 29189




 Email: rmirzaie@raklaw.com
                                       Richard A. Cederoth
 Counsel for Plaintiff-Appellee        Nathaniel C. Love
 CORE WIRELESS LICENSING S.A.R.L.,     SIDLEY AUSTIN LLP
                                       One South Dearborn
                                       Chicago, IL 60603
                                       Telephone: (312) 853-7000
                                       Facsimile: (312) 853-7036
                                       Email: rcederoth@sidley.com
                                       Email: nlove@sidley.com

                                       ATTORNEYS FOR DEFENDANTS
                                       LG ELECTRONICS AND
                                       LG ELECTRONICS U.SA., INC.
Case 2:14-cv-00911-JRG Document 687 Filed 10/29/20 Page 3 of 3 PageID #: 29190




                               CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system per Local

Rule CV-5(a)(3) on this 29th day of October, 2020.
